Citation Nr: 0911448	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-28 546	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for myelodysplasia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to May 1957.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action on his part is required.


REMAND

Upon review of the evidence of record, the Board is of the 
opinion that additional evidentiary development is required 
prior to further review of the Veteran's claim for service 
connection.  

Initially, we note that the National Personnel Records Center 
(NPRC) has certified that the Veteran's service medical and 
personnel records were destroyed in a fire at the NPRC 
storage facility in 1973.  Unfortunately, no information 
could be reconstructed from the Veteran's records.  Due to 
this loss, the VA now has a heightened duty to assist the 
Veteran in developing his claim.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet.  
App. 401 (1991).

In this regard, we note that the Veteran received VA 
educational benefits from 1973 to 1976, nearly twenty years 
after his discharge from service.  Given the laws and 
regulations governing the award of such benefits at that 
time, it is likely that he was given an extended period of 
eligibility for such assistance based upon a physical or 
mental disability which precluded him from pursuing his 
education at a time more proximate to his service.  The 
information regarding the education benefits contained in his 
claims file is incomplete, however.  Based upon this 
reasonable supposition that he did, in fact, have such a 
disability shortly after his period of service, however, we 
can next conclude that the VA would have collected some 
medical documentation regarding the Veteran's disability 
status in connection with the decision to extend his period 
of eligibility for VA educational assistance.  In the absence 
of service medical records, and any indication of the 
Veteran's health status proximate to service, an attempt 
should be made to determine whether any medical records 
collected in connection with the Veteran's 1970's-era 
education benefits remain extant.  Furthermore, any VA 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  
Along the same lines, it appears that the Veteran has been 
receiving VA medical care for some time.  The claims file 
contains recent VA outpatient treatment reports dated in 
2004, reflecting on-going treatment, and several older forms 
indicating that the Veteran was hospitalized in a VA hospital 
in 1986 and 1994.  All outstanding VA medical records must be 
obtained as well, prior to further review.  Bell.

Lastly, the Veteran has regularly-scheduled visits with a 
hematologist-oncologist for monitoring of his myelodysplasia.  
The most recent record reflecting these consultations is 
dated in 2006, however.  To ensure that information as to the 
Veteran's current health status is as up to date as possible, 
recent records from this physician should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the VA office 
which handled the Veteran's education 
claim, located in St. Paul, Minnesota, 
and request that a search for any 
paperwork related to the Veteran's 1970's 
education claim and in particular any 
medical documentation supporting the 
extension of his delimiting date, be 
conducted.  Any archived records should 
be retrieved from storage, and all 
reasonable storage locations should be 
searched.  All attempts to locate such 
records should be fully documented for 
the file. 

2.  The AMC should ascertain from the 
Veteran which VA medical facilities have 
provided treatment to him over the years.  
Then, the AMC should obtain all records 
of VA medical treatment afforded to the 
Veteran which are not contained in his 
claims file for inclusion in the file, 
including the records of VA 
hospitalizations in 1986 and 1994, and 
records of all treatment provided at the 
Sheridan, Wyoming VA Medical Center prior 
to and subsequent to 2004.  

3.  After securing the necessary release, 
the AMC should obtain updated records 
reflecting evaluation and treatment for 
myelodysplasia provided by the private 
physician who has been treating the 
Veteran for this disease.  If the Veteran 
has sought treatment from any other 
physician(s) for myelodysplasia, such 
records should be obtained as well.   

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should again review the 
record and perform any additional 
evidentiary development which may become 
apparent at that point.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 


an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

